Case 2:14-bk-50677   Doc 68   Filed 04/22/19 Entered 04/22/19 14:47:36   Desc Main
                              Document     Page 1 of 3
Case 2:14-bk-50677   Doc 68   Filed 04/22/19 Entered 04/22/19 14:47:36   Desc Main
                              Document     Page 2 of 3
Case 2:14-bk-50677        Doc 68   Filed 04/22/19 Entered 04/22/19 14:47:36          Desc Main
                                   Document     Page 3 of 3


                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 COLUMBUS DIVISION

 In Re:                                          Case No. 2:14-bk-50677

 Darcinia Michelle Nixon                         Chapter 13

 Debtor.                                         Judge C. Kathryn Preston

                                 CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Response to Notice of Final Cure Payment was served
electronically on April 22, 2019 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on April 22, 2019 addressed to:

          Darcinia Michelle Nixon, Debtor
          3128 Noe Boxby Road
          Columbus, OH 43232-6359

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 P.O. Box 476
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
